Case 17-21325        Doc 32     Filed 03/04/19     Entered 03/04/19 15:02:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 21325
         Elnora L Underwood

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/18/2017.

         2) The plan was confirmed on 09/05/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/26/2018.

         5) The case was Dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21325             Doc 32           Filed 03/04/19    Entered 03/04/19 15:02:21                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $2,494.00
           Less amount refunded to debtor                                   $80.00

 NET RECEIPTS:                                                                                              $2,414.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,307.65
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $106.35
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $2,414.00

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Infosource                       Unsecured      1,964.00            NA              NA            0.00       0.00
 AmeriCash Loans                           Unsecured           0.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                       Unsecured         561.00        561.59          561.59           0.00       0.00
 Asset Acceptance LLC                      Unsecured         658.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured         490.00           NA              NA            0.00       0.00
 Capital One Bank USA NA                   Unsecured         199.00           NA              NA            0.00       0.00
 Cavalry Investments                       Unsecured         355.00           NA              NA            0.00       0.00
 Check Advance USA Net                     Unsecured         617.00        617.10          617.10           0.00       0.00
 Check Advance USA Net                     Unsecured           0.00        617.10          617.10           0.00       0.00
 City of Chicago                           Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      4,451.00       4,878.81        4,878.81           0.00       0.00
 CMK Investments Inc dba All Credit Lend   Unsecured         400.00           NA              NA            0.00       0.00
 Comcast-Chicago                           Unsecured         511.00           NA              NA            0.00       0.00
 Consumer Portfolio Services               Unsecured           0.00           NA              NA            0.00       0.00
 Contract Callers Inc.                     Unsecured      1,064.00            NA              NA            0.00       0.00
 Enhanced Recovery Corp.                   Unsecured          64.00           NA              NA            0.00       0.00
 Equifax                                   Unsecured           0.00           NA              NA            0.00       0.00
 Experian                                  Unsecured           0.00           NA              NA            0.00       0.00
 Harvard Collection Services               Unsecured         648.00           NA              NA            0.00       0.00
 IC System                                 Unsecured         999.00           NA              NA            0.00       0.00
 Illinois Bell telephone Company           Unsecured      1,064.00            NA              NA            0.00       0.00
 Illinois Dept of Human Services           Unsecured           0.00        647.73          647.73           0.00       0.00
 Internal Revenue Service                  Priority       1,000.00       2,368.60        2,368.60           0.00       0.00
 Internal Revenue Service                  Unsecured     10,000.00       9,258.12        9,258.12           0.00       0.00
 Jefferson Capital System                  Unsecured      4,422.00            NA              NA            0.00       0.00
 Midland Credit Management                 Unsecured           0.00           NA              NA            0.00       0.00
 Midland Credit Management Inc             Unsecured           0.00        677.31          677.31           0.00       0.00
 Midland Funding, LLC                      Unsecured           0.00           NA              NA            0.00       0.00
 Prog Finance LLC                          Unsecured      1,822.00            NA              NA            0.00       0.00
 RJM Acquisitions LLC                      Unsecured      1,100.00            NA              NA            0.00       0.00
 Sprint                                    Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21325       Doc 32    Filed 03/04/19    Entered 03/04/19 15:02:21                  Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim        Claim         Principal       Int.
 Name                             Class   Scheduled        Asserted     Allowed          Paid          Paid
 TLE                          Unsecured         444.00             NA             NA           0.00        0.00
 Transunion                   Unsecured           0.00             NA             NA           0.00        0.00
 WPJ Realty                   Secured             0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                 Interest
                                                          Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00               $0.00
       Mortgage Arrearage                                    $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
       All Other Secured                                     $0.00                 $0.00               $0.00
 TOTAL SECURED:                                              $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                               $2,368.60                 $0.00               $0.00
 TOTAL PRIORITY:                                         $2,368.60                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $17,257.76                    $0.00               $0.00


 Disbursements:

          Expenses of Administration                          $2,414.00
          Disbursements to Creditors                              $0.00

 TOTAL DISBURSEMENTS :                                                                         $2,414.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-21325        Doc 32      Filed 03/04/19     Entered 03/04/19 15:02:21            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
